*817Memorandum: Evidence presented on the voir dire examination as to the circumstances surrounding the taking of the statements from the defendant which were received on the trial requires a finding by the court not only as to voluntariness but also independently as to whether the defendant incriminated himself while being interrogated by the police in the absence of counsel after he had requested the aid of an attorney. (See Jackson v. Denno, 378 U. S. 368; People v. Goodman, 27 A D 2d 692; People v. Neureuter, 26 A D 2d 899; People v. Spears, 26 A D 2d 893; People v. Michalski, 26 A D 2d 766.) The People and defendant should be permitted to put in additional proof on those issues if either side so desires. (People v. Huntley, 15 N Y 2d 72.) (Appeal from judgment of Erie County Court convicting defendant of murder, first degree.) Present — Williams, P. J., Bastow, Del Vecehio and Marsh, JJ.